DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2014-114035 to Otofuchi et al. and Patent Application Publication No. 2006/0104550 to Kuge et al.
Regarding claim 1, Otofuchi et al. disclose a bag comprising a bag body (2) made of folded or overlapped film (Figs. 2 and 9), the bag body comprising a plurality of face portions comprising mutually facing first face portion (22) and second face portion (21), the face portions defining a housing space; an elongated member provided on the first face portion, the elongated member comprising an elongated tearing guide piece (33), and a belt-shaped base (321) interposed between the second face portion and the tearing guide piece along a longitudinal direction of the tearing guide piece (Figs. 4 and 8); and a tab comprising an outer edge defined by a cutting line (notch portion 26) penetrating through the belt-shaped base and the first face portion (paragraphs [0021], [0024], and [0025]), the tab allowing the tearing guide piece to be pinched.  However, Otofuchi et al. does not disclose the tab being covered by a protector provided on a surface of the first face portion provided with the belt-shaped base.  Kuge et al. teaches that it is known in the art to cover a tab by providing a protector (“sector-shape sheet”; “sheet 98”; Figs. 11 and 12; paragraph [0097]) on a surface of a first face portion (81) provided with a belt-shaped base (of fastener 90) in an analogous bag (Figs. 11 and 12; paragraphs [0095]-[0098]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cover the tab by a protector provided on a surface of the first face portion provided with the belt-shaped base in the Otofuchi et al. bag, as in Kuge et al., in order to prevent leakage.  Otofuchi et al. discloses the belt-shaped base (321) has the same length as the tearing guide piece (33) of the elongated member (3; Figs. 1, 5, 6, and 9).  Therefore, covering the tab by a protector provided on a surface of the first face portion provided with the belt-shaped base in the Otofuchi et al. bag, as in Kuge et al. as discussed above, meets the recitation “a protector covering the tab is provided on a surface of the first face portion provided with the belt-shaped base and a surface of the belt-shaped base opposite from the tearing guide piece.”
Regarding claim 2, Otofuchi et al. discloses a bag comprising: a bag body (2) made of a folded or overlapped film (Figs. 2 and 9), the bag body comprising a plurality of face portions comprising mutually facing first face portion (22) and second face portion (21), the face portions defining a housing space; an elongated member provided on the first face portion (Figs. 4 and 8), the elongated member comprising an elongated tearing guide piece (33) and a zipper tape (3), the zipper tape comprising a first member (32) comprising a belt-shaped base (32A) and a first engagement portion (32B) continuous with the belt-shaped base and a second member (31) comprising a belt-shaped body (31A) and a second engagement portion (31B) continuous with the belt-shaped body and engageable with the first engagement portion; and a tab comprising an outer edge defined by a cutting line (notch portion 26) penetrating through the belt-shaped base and the first face portion (paragraphs [0021], [0024], and [0025]), the tab allowing the tearing guide piece to be pinched, wherein the belt-shaped base is extended in a width direction to protrude beyond a first end of the belt-shaped body in the width direction when the first engagement portion and the second engagement portion are engaged (Figs. 4 and 8), an extended part (321) of the belt-shaped base (32A) and the belt-shaped body (31A) are bonded to the first face portion (22) with a surface provided with the first engagement portion and a surface not provided with the second engagement portion (Figs. 4 and 8), respectively, the belt-shaped base (32A) is interposed between the second face portion and the tearing guide (Figs. 4 and 8).  However, Otofuchi et al. does not disclose the tab being covered by a protector provided on a surface of the first face portion provided with the belt-shaped base.  Kuge et al. teaches that it is known in the art to cover a tab by providing a protector (“sector-shape sheet”; “sheet 98”; Figs. 11 and 12; paragraph [0097]) on a surface of a first face portion (81) provided with a belt-shaped base (of fastener 90) in an analogous bag (Figs. 11 and 12; paragraphs [0095]-[0098]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cover the tab by a protector provided on a surface of the first face portion provided with the belt-shaped base in the Otofuchi et al. bag, as in Kuge et al., in order to prevent leakage.  Otofuchi et al. discloses the belt-shaped base (321) has the same length as the tearing guide piece (33) of the elongated member (3; Figs. 1, 5, 6, and 9).  Therefore, covering the tab by a protector provided on a surface of the first face portion provided with the belt-shaped base in the Otofuchi et al. bag, as in Kuge et al. as discussed above, meets the recitation “a protector covering the tab is provided on a surface of the first face portion provided with the belt-shaped base and a surface of the belt-shaped base opposite from the tearing guide piece.”
Regarding claims 3 and 19, Otofuchi et al. discloses the belt-shaped base and the tearing guide piece are integrated (Figs. 4 and 8).
Regarding claims 5 and 21, Otofuchi et al. discloses the bag body is made of a single film, the bag body being provided with a bonding portion (25) formed by overlapping edges of the film located opposite with each other (Fig. 2).
Regarding claims 6 and 22, Otofuchi et al. discloses the claimed invention, except for a bottom face portion bonded with the first and the second face portions at peripheral ends thereof.  Kuge et al. teaches that it is known in the art to bond a bottom face portion (4) with first and the second face portions at peripheral ends thereof in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to bond a bottom face portion with the first and the second face portions at peripheral ends thereof in the Otofuchi et al. bag, as in Kuge et al., in order to provide self-standing performance to the bag.
Regarding claims 7 and 23, Otofuchi et al. discloses the claimed invention, except for the plurality of face portions comprise a pair of lateral face portions provided at side edges of the first and second face portions and facing each other through the first and second face portions, and the bottom face portion, and the lateral face portions are each interfolded along a bend line.  Kuge et al teaches that it is known in the art to provide a pair of lateral face portions provided at side edges of the first and second face portions and facing each other through the first and second face portions, and the bottom face portion, and the lateral face portions are each interfolded along a bend line.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a pair of lateral face portions provided at side edges of the first and second face portions, and facing each other through the first and second face portions, and the bottom face portion, wherein each of the lateral face portions are interfolded along a bend line in the Otofuchi et al. bag, as in Kuge et al. in order to provide a gusset-type for improved content filling.

Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2014-114035 to Otofuchi et al. and Patent Application Publication No. 2006/0104550 to Kuge et al. as applied to claims 1 and 2 above, and further in view of WIPO Document No. 2016/0163349 to Namba et al.
Otofuchi et al. and Kuge et al. disclose the claimed invention, except for a grip being provided in the bag body.  Namba et al. teaches that it is known in the art to provide a grip in the bag body of an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to a grip in the bag body of the Otofuchi et al. bag, as in Namba et al., in order to facilitate carrying the bag.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2014-114035 to Otofuchi et al. and Patent Application Publication No. 2006/0104550 to Kuge et al. as applied to claims 1 and 2 above, and further in view of Patent Application Publication No. 2009/0050254 to Goto et al.
Otofuchi et al. and Kuge et al. disclose the claimed, except for a cutting area configured to cut the belt-shaped base in a manner intersecting a width direction of the tearing guide piece is provided adjacent to both ends of the cutting line.  Goto et al. teaches that it is known in the art to provide a cutting area (incision 50, 50A, 411, 412) adjacent to both ends of a cutting line and configured to cut a belt-shaped base in a manner intersecting a width direction of a tearing guide piece in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a cutting area adjacent to both ends of the cutting line, and configured to cut the belt-shaped base in a manner intersecting a width direction of the tearing guide piece in the Otofuchi et al. bag, as in Goto et al., in order to secure an easy-open property of the bag.

Allowable Subject Matter
Claims 4 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments filed 05/24/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Kuge fails to teach an equivalent protect provided on a surface of the belt-shaped portion and Otofuchi fails to teach an equivalent protector, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In this case, Kuge et al. suggests covering a tab by providing a protector (“sector-shape sheet”; “sheet 98”; Figs. 11 and 12; paragraph [0097]) on a surface of a first face portion (81) provided with a belt-shaped base (of fastener 90) in a bag (Figs. 11 and 12; paragraphs [0095]-[0098]) that is analogous to Kuge et al.  Therefore, it is maintained, that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cover the tab by a protector provided on a surface of the first face portion provided with the belt-shaped base in the Otofuchi et al. bag, as in Kuge et al., in order to prevent leakage.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734